           Case 2:20-cv-00371-APG-BNW Document 5 Filed 07/02/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ADDISON ORR,                                           Case No.: 2:20-cv-00371-APG-BNW

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 4]
 6 STATE OF NEVADA and JERRY
   HOWELL,
 7
        Defendants
 8

 9         On June 5, 2020, Magistrate Judge Weksler recommended that I dismiss this case without

10 prejudice because plaintiff Addison Orr did not pay the filing fee or complete an in forma

11 pauperis application as directed and because Orr appears to have abandoned the case. ECF No. 4.

12 Orr did not file an objection. Thus, I am not obligated to conduct a de novo review of the report

13 and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

19 (ECF No. 4) is accepted and the complaint (ECF No. 1) is dismissed without prejudice. The

20 clerk of court is instructed to close this case.

21         DATED this 2nd day of July, 2020.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
